DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election/Restrictions Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 Group I, claim(s) 1-10 and 12-13, drawn to the method, classified in B08B9/027. 
Group II, claim(s) 11, drawn to the apparatus, classified in A61B1/125. 
The inventions listed as Groups I  and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The method claims of Group I and the apparatus claims of Group II share common features of  reconditioning an endoscope by connecting the endoscope with a leak tester, supplying an interior of the endoscope with a fluid at a predefined pressure; carrying out a reconditioning process using a rinsing liquid, monitoring the pressure during the reconditioning process and identifying if the endoscope is defective if the pressure deviates from the profile pressure.  
The common features do not define the “special technical feature”, since the claimed feature does not define a contribution over the prior art, as evidenced by Kubach, US2007/0238923 or Lengsfeld et al. DE102016200037. Accordingly, the common features, as recited in the method and apparatus claims are not considered as the "special technical feature" as defined by PCT Rule 13.2.  Therefore, unity of invention is lacking according to PCT Rule 13.2. Where a group of inventions is claimed in one . 
During a telephone conversation with Mr. William Chung (via Christine Mogenis) on 2/14/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10 and 12-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it is unclear whether “fluid” recited in claim 2 is the same or different from the fluid recited in claim 1. Claim 10 is indefinite because it is unclear what the skilled artisan would consider as “endoscope types, different kinds, and/or extents of soiling”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lengsfeld et al. (DE102016200037-Machine Translation).
Re claim 1, Lengsfeld et al. teach reconditioning an endoscope 2 in a reconditioning apparatus (Fig. 1, 10), comprising a) connecting an interior of the endoscope to a leak tester 24 (paragraph 25), supplying the interior of the endoscope with fluid (i.e. air) at a predefined pressure (paragraph 9 for example), carrying out a reconditioning process using a rinsing liquid and monitoring the pressure during the reconditioning process (paragraph 9) and determining if the endoscope is defective by comparing the pressure to a predefined profile (Fig. 3c), wherein the pressure profile is determined according to the process parameters of the reconditioning process (claim 1).  Re claims 2-3, refer to paragraph 9. Re claims 4-5, refer to Fig. 3c, and paragraph 25.  Re claims 6-7, refer to Fig. 3B, which teaches a temperature curve of the rinsing liquid.  Re claims 8 and 12, refer to paragraph 14 and claim 2.   Re claims 9 and 13, refer to the control device 12 and display device 40 of Fig. 1.  Re claim 10, refer to Fig. 3b. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kubach teaches an endoscope tester. Graf teaches a method of testing and cleaning endoscopes.  Greszler teaches a leak detection method for endoscopes. Lalonde et al. and Antonioli teach leak detection of an endoscope.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711  
bsc